DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed August 03, 2022 is acknowledged. Claims 7-9 have been amended. 
Non-elected Species, Claims 13 and 15-16 have been withdrawn from consideration. Claims 1-17 are pending.
Action on merits of claims Elected Species 2, claims 1-12, 14 and 17 follows.

Drawings
The drawings were received on August 03, 2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at a position between a middle of the edge termination structure and an end of the edge termination structure, a doping dose of the third semiconductor region abruptly changed” (amended claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites: “the semiconductor device of claim 1, wherein at a position between a middle of the edge termination structure and a end of the edge termination structure, a doping dose of the third semiconductor region abruptly changes from a first doping dose level to a second1012-2714 / 2018P52164US 25doping dose level that is lower than the first doping dose level, and wherein a ratio between the second doping dose level and the first doping dose level is lower than 0.9 and greater than 0.5”
As shown in FIG. 1A, the edge termination structure 30 has two ends, namely x0 and x3; with x1 is middle point.
Which end that claim 9 is referring to?
Therefore, claim 9 is indefinite.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites: the semiconductor device of claim 1, wherein the amorphous passivation layer is implemented such that a density of states NF in the passivation layer is given by NF 1/ε x (QBR/Eg)2, where1012-2714 / 2018P52164US 24 Eg is a bandgap of the semiconductor material of the semiconductor body and ε=ε0.εr is a dielectric constant of the semiconductor material of the semiconductor body.  
These are the inherent characteristics of the amorphous passivation layer and the semiconductor body. 
Since claim 1 already comprises an amorphous passivation layer, and the semiconductor body. Therefore, claim 2 fails to further limit claim 1.  
What is the difference between the “amorphous passivation layer” of claim 2 as compared to the “amorphous passivation layer” of claim 1?
Since there is no difference, claim 2 fails to further limit claim 1.
Applicant fails to provide any evidence that show the different between the “amorphous passivation layer” of claim 2 and that of claim 1.   

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SCHMIDT (DE 102005004355 A1) of record.
With respect to claim 1, As best understood by Examiner, SCHMIDT teaches a semiconductor device as claimed including: 
a semiconductor body (20) with a first main surface (20a), an edge surface, an inner region (20z), and an edge region (20u) arranged between the inner region (20z) and the edge surface; 
a first semiconductor region (30) of a first doping type arranged in the inner region (20z); 
a second semiconductor region (20-2) of a second doping type arranged in the inner region (20z) and the edge region (20u), wherein a pn-junction is formed between the first semiconductor region (30) and the second semiconductor region (20-2); and 
an edge termination structure comprising: 
a third semiconductor region (40) of the first doping type arranged in the edge region (20u) and adjoining the first semiconductor region (30), wherein a doping dose of the third semiconductor region (40) decreases towards the edge surface; 
a surface section of the second semiconductor region (20-2) adjoining the first main surface (10a); and 
an amorphous passivation layer (70) having a specific resistance higher than 109 Ωcm, formed on the first main surface (20a), and adjoining the third semiconductor region (40) and the surface section (20a) of the second semiconductor region (20-2), 
wherein the edge termination structure has a width in the semiconductor body (20) in a lateral direction, and 
wherein an electrically active doping dose of the third semiconductor region (40) at a lateral position spaced apart from the first semiconductor region (30) by 50% of the width of the edge termination structure is at least QBR/q, 
wherein QBR is a breakdown charge of a semiconductor material of the semiconductor body (20) and q is the elementary charge. (See FIG. 1).  
The semiconductor body 20 of SCHMIDT is of a semiconductor material thus, inherently has a breakdown charge, QBR; and subject to a same elementary charge q. 
Since the third semiconductor region 40 of SCHMIDT has a similar doping profile and doping dose at 50% of the width of the edge termination structure is less than at the interface (30/40) with the first semiconductor region 30, the limitation QBR/q is met.
 
With respect to claim 2, As best understood by Examiner, the amorphous passivation layer (70) of SCHMIDT is implemented such that a density of states NF in the passivation layer (70) is given by 
    PNG
    media_image1.png
    46
    133
    media_image1.png
    Greyscale
where1012-2714 / 2018P52164US 24 Eg is a bandgap of the semiconductor material of the semiconductor body and E=Eo-Er is a dielectric constant of the semiconductor material of the semiconductor body.  
Since the semiconductor device of SCHMIDT comprises the amorphous passivation layer 70 and semiconductor body 20, the limitation is met.

With respect to claim 3, a width of the surface section of the second semiconductor region (20-2) of SCHMIDT is less than 1/3 of the width of the edge termination structure in the semiconductor body (20).  
With respect to claim 4, a maximum electrically active doping dose of the third semiconductor region (40) of SCHMIDT is in a range between 1.05 times and 2 times QBR/q.  
The maximum doping dose of the third semiconductor region (40) is at the interface 30/40); and the QBR/q is determined at 50% distance. 
Therefore, the limitation: range between 1.05 times and 2 times is met.
  
With respect to claim 5, the width of the edge termination structure of SCHMIDT is between 2 times and 3 times a dimension of the second semiconductor region (20-2) in a vertical direction of the semiconductor body (20) in the inner region (20z). (See FIG. 1).
  
With respect to claim 6, the semiconductor device of SCHMIDT further comprises: a channel stopper (60) of the second doping type arranged in the second semiconductor region (20-2) in the edge region, wherein the third semiconductor region (40) and the surface section of the second semiconductor region (20-2) are arranged between the first semiconductor region (30) and the channel stopper (60).  
With respect to claim 8, an average of a magnitude of a normalized slope of a doping dose profile of the third semiconductor region (40) of SCHMIDT in the lateral direction in a section between the first semiconductor region (30) and the lateral position (middle) is higher than 0.1 and lower than 0.6. 
Since the third semiconductor region 40 of SCHMIDT has doping dose profile (decreasing) from the adjoining portion (30) to the end (toward the edge 103), the limitation is met.

With respect to claim 12, a material of the amorphous passivation layer (70) of SCHMIDT ‘355 is selected from the group consisting of amorphous hydrogen-containing carbon (a-C:H); amorphous silicon (a-Si); amorphous silicon carbide (a-SiC); and amorphous hydrogen-containing silicon carbide (aSiC:H). 

With respect to claim 17, the specific resistance of the amorphous passivation layer (70) is lower than 1E14 Ωcm. Same material same specific resistance.

Claims 7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT ‘355 as applied to claim 1 above, and further in view of SCHMIDT (US. Pub. No. 2011/0272735).
With respect to claim 7, SCHMIDT ‘355 teaches the semiconductor device as described in claim 1 above including a doping dose of the first semiconductor region (30) and a doping dose of the second semiconductor region (20-1).  
 Thus, SCHMIDT ‘355 is shown to teach all the features of the claim with the exception of explicitly disclosing the doping dose of the first semiconductor region being higher than 10 times of a maximum doping dose of the second semiconductor region.   
However, SCHMIDT ‘735 teaches the semiconductor device including a first semiconductor region (11) having a doping dose (concentration) of E16 cm-3 to E21 cm-3 and a second semiconductor region (21) having a doping dose (concentration) of E16 cm-3, or significantly lower than the doping dose (concentration) of the first semiconductor region (11), hence, doping dose of first semiconductor region is higher than 10 times that of the first semiconductor region.   
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the second semiconductor region of SCHMIDT ‘355 having the doping dose (concentration) that is significantly lower than the first semiconductor region as taught by SCHMIDT ‘735 so that space charge region or deplete region mainly propagates in the second semiconductor region 

With respect to claims 10-11, SCHMIDT ‘355 teaches the semiconductor device as described in claim 1 above including the semiconductor body (20).
Thus, SCHMIDT ‘355 is shown to teach all the features of the claim with the exception of explicitly disclosing the semiconductor body comprises monocrystalline silicon or silicon carbide.  
However, SCHMIDT ‘735 teaches the semiconductor device including a semiconductor body (100), wherein the semiconductor body (100) comprises monocrystalline silicon or silicon carbide.  (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor body of SCHMIDT ‘355 utilizing monocrystalline silicon or silicon carbide as taught by SCHMIDT to provide the semiconductor body for the semiconductor device. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 14, in view of SCHMIDT ‘735, the semiconductor device of SCHMIDT is implemented as a vertical transistor in which first semiconductor region (11) forms a body region and second semiconductor region (21) forms a drift region, the semiconductor device further comprising: 
at least one source region (125) of second doping type, wherein the body region (11) is arranged between the source region (125) and the drift region (21); 
at least one gate electrode (61) arranged adjacent to the body region (11) and dielectrically insulated from the body region by a gate dielectric (62); and1012-2714 / 2018P52164US26 
a drain region (224), wherein the drift region (21) is arranged between the drain region (224) and the body region (11). (See FIG. 8).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT ‘355 as applied to claim 1 above, and further in view of ABBAS et al. (EP 0311816 A1).
As best understood by Examiner, SCHMIDT ‘355 teaches the semiconductor device as described in claim 1 above including a doping dose of the third semiconductor region changes (decreasing) from a first doping dose level to a second1012-2714 / 2018P52164US 25doping dose level that is lower than the first doping dose level.
Thus, SCHMIDT is shown to teach all the features of the claim with the exception of explicitly disclosing the doping dose of the third semiconductor region abruptly changes from a first doping dose level to a second1012-2714 / 2018P52164US 25doping dose level that is lower than the first doping dose level.
However, ABBAS teaches a semiconductor device including: an edge termination structure comprising a third semiconductor region (6b), 
wherein at a position between a middle of the edge termination structure and an end of the edge termination structure, a doping dose of the third semiconductor region (6b) abruptly changes from a first (7) doping dose level (E15 cm-3) to a second1012-2714 / 2018P52164US (8) 25doping dose level (5E14 cm-3) that is lower than the first (7) doping dose level, and wherein a ratio between the second (8) doping dose level and the first (7) doping dose level is lower than 0.9 and greater than 0.5. (See FIG. 3a, b). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the third semiconductor region of SCHMIDT ‘355 having the doping dose (concentration) abruptly changed from a first doping dose level to a second1012-2714 / 2018P52164US 25doping dose level that is lower than the first doping dose level second semiconductor region as taught by ABBAS for the same intended purpose of preventing surface breakthroughs. 

Response to Arguments
Applicant's arguments filed August 03, 2022 have been fully considered but they are not persuasive.
Applicant argues: the SCHMIDT ‘355 reference is silent regarding the specific resistance of passivation layer 70. Nor is it inherent in the Schmidt  ‘355 reference that passivation layer 70 has a specific resistance higher than 109 Ωcm.
However, the passivation layer 70 of Schmidt ‘355 comprises the same “amorphous passivation” material of the claimed “amorphous passivation layer”. 
Applicant fails to provide any evidence that the amorphous silicon, amorphous carbon or amorphous silicon carbide of Schmidt ‘355 does not have the same “specific resistance higher than 109 Ωcm” as that of  amorphous silicon, amorphous carbon or amorphous silicon carbide of the claimed “amorphous passivation layer” 32.
Thus, claim 1 is anticipated by Schmidt ‘355.

Applicant appear to contend that the device of Schmidt ‘355 does not teach or suggest the doping dose of the transition doping region is at least QBR/q at the 50% width point.   
First of all, there is no such thing as “doping dose” in a structure claim. A correct terminology to use in a structure or device claim is “doping concentration”.  
Secondly, claim 1 does not claim doping dose of the transition doping region, rather, claim 1 recites: doping dose of the third semiconductor region.
Thirdly, QBR and q are material dependent. 
Since the semiconductor device of Schmidt has the same semiconductor material as that if the claimed invention. 
Therefore, the semiconductor device of Schmidt inherently has the same doping dose of the third semiconductor region is at least QBR/q at the 50% width point.      

    PNG
    media_image2.png
    394
    478
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829